—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Werner, J.), entered March 25, 1992, which denied its motion to dismiss the complaint and granted the plaintiffs’ cross motion for leave to serve a late notice of claim pursuant to Education Law § 3813.
Ordered that the order is affirmed, with costs.
We find, contrary to the defendant’s contentions, that the court properly exercised its discretion in granting the plaintiffs an extension of time to serve a notice of claim (see, Education Law § 3813). The defendant acquired actual knowledge of the essential facts constituting the plaintiffs’ claim within days of the incident giving rise to the subject claim. Morover, it cannot be stated that the delay in serving the notice of claim substantially prejudiced the defendant in *544maintaining its defense on the merits (see, Education Law § 3813 [2-a]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.